               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                     )        CIVIL ACTION
 PRESIDENT, INC., et al.,                )
                                         )
                                         )
                  Plaintiffs,            )        No. 4:20-CV-02078
                                         )
                   v.                    )
                                         )
 KATHY BOOCKVAR, et al.,                 )
                  Defendants.            )        Judge Matthew W. Brann


                                    ORDER

                                November 13, 2020

       Upon consideration of the Motion to Withdraw Appearance, IT IS

HEREBY ORDERED that the appearance of Ronald L. Hicks, Jr., Carolyn B.

McGee, and Porter Wright Morris & Arthur LLP, is hereby withdrawn as counsel

for Plaintiffs.

                                             BY THE COURT:


                                               s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
